Citation Nr: 1633655	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service in the Air Force from April 1981 to September 1991, March 2004 to September 2004, and July 2005 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In a January 2015 decision, the Board granted service connection for a headache disability and remanded the remaining issues for further development.  A June 2015 rating decision granted service connection for a neck disability.  Thus, that issue is no longer on appeal.  

The issues of entitlement to service connection for hypertension and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Type II diabetes mellitus became manifest to a degree of 10 percent within one year from the date of separation from active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserts that his type II diabetes mellitus is related to active service.  On his claim for benefits, he indicated that his type II diabetes mellitus began in January 2007.

The service treatment records show that the Veteran had an elevated blood glucose level during a hospitalization in April 1987 and on routine blood test in January 2004.  However, he was not diagnosed with type II diabetes mellitus at any time during service.

Post service, a May 2007 medical record from an Air Force Base clinic indicates that the Veteran's glucose level had been elevated in February 2007 and twice in April 2007 and reflects a diagnosis of possible NIDDM (non-insulin-dependent diabetes mellitus).  An August 2007 VA treatment note shows that the Veteran was scheduled for diabetes classes.  A September 2009 VA treatment note reflects a diagnosis of impaired fasting glucose.  January 2011 VA treatment notes show that the Veteran was diagnosed with diabetes and recommended medication for control.

At a February 2011 VA examination, the Veteran reported that he had been told that he had borderline diabetes in 2008.  

A May 2015 VA examination report reflects the examiner's opinion that the Veteran's type II diabetes mellitus was not incurred in or caused by service.  The examiner stated that the Veteran did not have elevated blood glucose readings or a documented diagnosis of diabetes type II while in service.  The examiner indicated that the Veteran had an elevated glucose reading after service in February 2007.  The examiner stated that the Veteran had an elevated glucose reading in August 2007 at the Albuquerque VA Medical Center but no diagnosis of diabetes was made.  The examiner noted the Veteran's report at the February 2011 examination that he was told that he had borderline diabetes in 2008, but the examiner observed that this likely is in reference to the August 2007 reading.  The examiner stated that the Veteran was not officially diagnosed based upon clinical criteria of elevated HgbA1c and plasma glucose until January 2011 with the onset of treatment with Metformin.

Given the above, the Veteran had elevated glucose levels on two occasions during service and then in February 2007 and twice in April 2007 after service, and he was diagnosed with possible diabetes mellitus in May 2007, within one year after separation from service in June 2006.  The Veteran was also scheduled for diabetes classes in August 2007 and then in January 2011 the Veteran was diagnosed with diabetes and recommended medication for control.  Thus, while the Veteran was not diagnosed with type II diabetes mellitus in active service, he was diagnosed with possible diabetes mellitus within one year after separation from service and officially diagnosed a few years later.  

Diagnostic Code 7913 for diabetes mellitus provides for a 10 percent rating when the disorder is manageable by a restricted diet only.  38 C.F.R. § 4.119 (2015).  While the evidence of record fails to show that the Veteran was put on a restricted diet to manage his diabetes within one year after separation from service, he had elevated blood glucose levels during that time and he was scheduled for diabetes classes in August 2007 that likely would have encouraged a restricted diabetic diet and he was eventually recommended medication to manage his worsening diabetes.  

Given the above, the evidence suggests that the Veteran developed type II diabetes mellitus within one year after separation from his last period of active service and that his diabetes may have been manageable by a restricted diet during that time.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his type II diabetes mellitus became manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's type II diabetes mellitus shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for type II diabetes mellitus is warranted.


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

In light of the Board's grant of the claim for service connection for type II diabetes mellitus, the Board finds that further development is warranted on the claim for service connection for hypertension.  The Board observes that hypertension often develops in people with type II diabetes mellitus.  In this case, as the Veteran's hypertension was diagnosed after his type II diabetes mellitus, the Board finds that the record raises the question of whether the hypertension was caused or aggravated by the now service-connected type II diabetes mellitus.  Thus, the AOJ should ask the examiner who provided the May 2015 opinion on the etiology of the Veteran's hypertension for an addendum that addresses the above.

With respect to the claim for service connection for a right knee disability, in the remand portion of the January 2015 decision, the Board requested an examination to obtain an opinion with a complete rationale as to whether any right knee disability is related to active service.

In a May 2015 VA examination report, an examiner opined that the Veteran's right knee disability was not incurred in or caused by active service.  The examiner noted that the Veteran underwent a VA examination in February 2011 at which time he alleged an onset date in 2006 at the same time as his back pain, but the examiner observed that there is no diagnosis or treatment of a right knee condition until that VA examination when he was found to have minimally reduced right knee range of motion and a diagnosis of right knee strain.

While the Board appreciates the examiner's opinion, the rationale for the opinion is inadequate.  The examiner based the opinion on the lack of documented treatment and diagnosis of a right knee disorder.  However, the Veteran is competent to state that he has pain and other symptoms in his right knee.  Layno, 6 Vet. App. 465.  Those statements constitute competent lay evidence of persistent or recurrent symptoms of disability.  Moreover, those symptoms lead to the diagnosis of a right knee strain at the February 2011 VA examination.  The Veteran is also competent to state that he has had right knee symptoms since active service.  In that regard, he indicated on his September 2010 claim for benefits that his right knee disorder began in May 1988, and he reported at the February 2011 VA examination that he has had right knee problems since early 2006.  Thus, the AOJ should ask the examiner for an addendum that addresses the above, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by the examiner who provided the May 2015 VA medical opinions for an addendum.  The examiner should address the Veteran's service treatment records and VA medical records, including all prior VA examination reports.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology of his disabilities.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progress of the disease) by the now service-connected type II diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its onset during active service or within one year thereafter, or is causally related to active service?  

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


